Exhibit 4.12 FORM OF NON-PLAN STOCK OPTION AGREEMENT THIS AGREEMENT, entered into as of the Grant Date (as defined in Section 1), by and between (“Participant”) and Torvec, Inc. (the “Company”); WITNESSETH THAT : WHEREAS, the Participant is a former director of the Company; and WHEREAS, as a condition of his retiring as a member of the board, effective , the Company agreed to grant the Participant a stock option for shares of the $.01 par value common stock of the Company. NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as follows: 1.
